Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below to correct minor informalities in claims 14 and 18. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
14. (Currently Amended) The method of claim 8, further comprising performing an annealing process on the reference layer, and 
wherein the free layer further includes one or more M elements after performing the annealing process on the[[ refence]] reference layer, and 
wherein M is oxygen, nitrogen, or a metal that diffused into the free layer to give a free layer composition that is (FexCoyBz)wM100-W where w is > 90 atomic%.
18. (Currently Amended) The method of claim 15, wherein the providing of the stack of layers includes providing: 
a seed layer disposed over a substrate; 
the reference layer disposed over the seed layer, 
the tunnel barrier layer disposed over the[[ refence]] reference layer, 
the free layer disposed over the tunnel barrier layer, and 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 17-19, 21, and 22 are allowed.
Regarding claim 1, the inclusion of the limitation “wherein the free layer includes at least Fe, Co, and B in a composition that is FexCoyBz where x is 66-80, y is 5-9, z is 15-28, and x + y + z = 100, and wherein the free layer is formed by a process that includes: 
depositing a first layer on the tunnel barrier layer, the first layer including FeB; 
depositing a second layer on the first layer, wherein the second layer includes FeCoB and has a higher Co content than the first layer; and 
depositing a third layer on the second layer, wherein third layer includes Fe and has a higher Fe content than the second layer; 
depositing a Hk enhancing layer on the free layer, 
after depositing the Hk enhancing layer, performing an annealing process on the Hk enhancing layer” with all the remaining limitations overcome the most pertinent prior arts of record (US 20140332916 A1).
Regarding claim 8, the inclusion of the limitation “forming a free layer on the Hk enhancing layer, wherein the free layer includes at least Co, Fe, and B in a total composition that is FexCoyBz in which x is 66-80, y is 5-9, z is 15-28, and x + y + z = 100, and wherein the free layer is formed by a process that includes: 
depositing a first layer that includes Fe or FeB on the Hk enhancing layer; 

depositing a third layer that includes FeB on the second layer, wherein the second layer has a higher Co content than the first layer;” with all the remaining limitations overcome the most pertinent prior arts of record (US 20140332916 A1).
Regarding claim 15, the inclusion of the limitation “the free layer is comprised of at least Fe, Co, and B in a composition that is FexCoyBz in which x is 66-80, y is 5-9, z is 15-28, and x + y + z = 100, and wherein the free layer is formed by a process that includes: 
depositing a first layer that includes FeB; 
depositing a second layer that includes FeCoB, the second layer having a higher Co content than the first layer; and 
depositing a third layer that includes Fe , the third layer having a higher Fe content than the second layer;” with all the remaining limitations overcome the most pertinent prior arts of record (US 20140332916 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.